DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant’s amendment filed January 12, 2022, has been entered.  Claims 2, 13, 21, and 22 have been amended as requested.  Claims 1, 3-12, and 14-20 have been cancelled.  Thus, the pending claims are 2, 13, 21, and 22.  
Said amendment is sufficient to overcome the claim rejections under 35 USC 112 as set forth in sections 6-8 of the last Office action (Non-Final Rejection mailed October 19, 2021).  


Allowable Subject Matter
An updated search of the prior art has not produced any art that would render the claims unpatentable.    
The prior art of record fails to teach or suggest the cleaning article of claims 2, 21, and 22 comprising a carrier sheet, discrete spaced apart tufts of tow fibers, a plurality of primary bonds, a plurality of elongate secondary bonds having a thickness less than a tuft thickness, and a plurality of elongate slits through the carrier sheet and tow fibers, wherein said slits are 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure since said prior art has an inventor in common with the present application.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477. The examiner can normally be reached 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        March 9, 2022